Opinion by
Ector, P. J.
§ 518. Assignment of errors; rule as to. The rule is well settled that in civil cases all errors not assigned will be regarded as waived, except the error be such as renders the judgment void, or goes to the foundation of the action. [11 Tex. 572; 16 Tex. 9; 17 Tex. 122; 24 Tex. 169; 29 Tex. 40; 34 Tex. 15.]
§ 519. Jurisdiction of county court; warranty of title to land; suit for breach of., is not suit for the trial of title to land; amount in controversy determines jurisdiction, etc. Appellees recovered judgment in the county court against appellant upon a breach of warranty of title to land. The amount in controversy was $300. Appellant objects that the county court had no jurisdiction of the suit. Held, this is neither a suit for the recovery of land nor for the trial of title to land, and the amount sued for being within the jurisdiction of the county court, the suit was properly brought in that court. The amount in controversy in such cases generally determines the question of jurisdiction. If the plaintiff, however, in stating his cause of action, improperly attempts to give jurisdiction of a demand not cognizable by the court, and the question is presented by a plea to the jurisdiction, the suit will be dismissed. In all doubtful cases the plea to the jurisdiction will not be sustained, and when the plaintiff declares for a sum within the jurisdiction conferred, the court will adjudicate the subject matter, and may give a judgment less than the amount sued for, although such amount may be less than the minimum limit of the court’s jurisdiction.
Affirmed.